PER CURIAM.
Arkansas inmate Dennis W. Cain appeals the district court’s1 preservice dismissal of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we agree with the district court’s decision to dismiss the case, and accordingly affirm. See 8th Cir. R. 47A(a). See also Wolff v. McDonnell, 418 U.S. 539, 576-77, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974); Gardner v. Howard, 109 F.3d 427, 431 (8th Cir.1997).

. The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.